7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

The instant application having Application No. 14/869,729 has claims 1-6, 8-16, 18, 23-24, 28 and 31-33 pending in the application filed on 09/29/2015; there are 3 independent claims and 19 dependent claims, all of which are ready for examination by the examiner.  The applicant added the new claim 33 (dated 12/30/2020).

Acknowledgement Of References Cited By Applicant

As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement dated November 23, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments

This Office Action is in response to applicant’s communication filed on December 30, 2020 in response to PTO Office Action dated October 06, 2020.  The Applicant’s 


Claim Rejections


35 USC § 103 Rejection

Applicant's following arguments filed on 12/30/2020 have been fully considered but they are not persuasive.


Independent Claim 1 


Applicant argues on page 10 in regard to the independent claim 1 “Proulx has been misapplied in at least two ways, the first of which is that Proulx completely lacks any reference to entry points to a location. The entirety of Proulx is silent as to entry point data (e.g., data regarding points of entry to a structure, a building or an area).  Secondly, The Examiner has continued to misapply Proulx. Proulx merely describes an entry in an electronic calendar application. The calendar entry may include a ‘geospatial location entry 422 (such as ‘123 Main Street, Centreville, Ontario’). The geospatial location entry 422 may be an address (e.g. a street address) and/or may contain latitudinal and longitudinal coordinates’. (Proulx [0033], FIG. 4). But the Examiner has conflated Proulx’s use of the word ‘entry’ with the claim’s use of the word ‘entry’ “.
Examiner respectfully disagrees with arguments on page 10 in regards to the independent the claim 1.  The wordings used like “misapplied” are used incorrectly by the applicant and out of context.  As per the specifications and the claim 1, the main invention is related with method of determining travel updates to a location of an event stored on a calendar application of a computing device.  The applicant argues as it is misapplied because it is a calendar application with entry whereas the invention itself is about an calendar application and one of the limitation of the claim points to points of entry but the invention is still related to an calendar application.   The combination of Proulx et al (US PGPUB 20110195727), Coughlin et al (US PGPUB 20140114571) and Onishi et al (US PGPUB 20060241857) teaches all the features/limitations of the claim 1.  Also, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus applicant’s argument is incorrect and the independent claim 1 is not allowable.  Thus the claim 1 is not allowable.  

  Applicant argues on page 11 in regard to the independent claim 1 “Clearly, the citation of Proulx is not ‘reasonably pertinent to the problem faced by the inventor’ of the present application. The claims include recitations to generate travel updates to an event location based on entry points to that event location. Proulx is completely silent as to these recitations and, instead, merely describes different data fields in a calendar application.  Coughlin does not provide what Proulx lacks with respect to claim 1. This is because, like Proulx, Coughlin does not describe entry points at all. Coughlin merely describes determining a time remaining before a pending event and a travel time to the event“.
Examiner respectfully disagrees with arguments on page 11 in regards to the independent the claim 1.     The combination of Proulx et al (US PGPUB 20110195727), Coughlin et al (US PGPUB 20140114571) and Onishi et al (US PGPUB 20060241857) teaches all the features/limitations of the claim 1.  Onishi (Paragraph [0084], Paragraph [0085], Paragraph [0102] and Fig.6) teaches “and a set of second location data corresponding to at least two entry points of a plurality of set of entry points for entering a structure associated with the street address”.  The arguments related to Proulx and Coughlin are moot.  Thus the claim 1 is not allowable.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14 and 33 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Refer MPEP 2161 I (a) “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention”.
Claim 14
As described above, the disclosure does not provide adequate structure to perform the claimed function or written description of the function “ … that a second computing device of the plurality of computing devices cannot provide travel updates using the handle, wherein the handle includes a first instance of geographical coordinates of the event location; based on the determination, obtaining a second instance of geographical coordinates of the event location that are distinct from the handle; synchronizing the second instance of geographical coordinates with the second computing device; and causing the second computing device to provide travel updates using the second instance of geographical coordinates”.   

Claim 33
As described above, the disclosure does not provide adequate written description of the function “ the first travel update including a first time to leave to reach a first destination corresponding to the first entry point; and causing, by the calendar application, the navigation application to provide a second travel update that is generated based on a second entry point of the at least two entry points, wherein the second entry point corresponds to a second geographical location for entering the structure at the street address, the second travel update including a second time to leave to reach a second destination corresponding to the second entry point …”.   The support in specification (Paragraph [0063]) only specifies “different entry points to a large building, a park, a stadium, etc” and does not specify the timings of updates related to various entry points and inter relationships of timing of updates between various entry points as being claimed in the limitations.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-6, 8-9, 11, 13-16, 18, 23-24 and 31-33 are rejected as being unpatentable over Proulx et al (US PGPUB 20110195727) in view of Coughlin et al (US PGPUB 20140114571) and in further view of Onishi et al (US PGPUB 20060241857). 

As per claim 1:
Proulx teaches:
“A method of determining travel updates to a location of an event stored on a calendar application of a computing device comprising one or more processors and a memory device, the method implemented using the computing device, the method comprising” Paragraph [0010] and Paragraph [0011]  (a method of providing calendar notification information for the travel time between the geospatial location of the mobile device where the mobile device consists of a processor and memory, the method includes)) 
“sending, by the calendar application, a location string associated with the event from the calendar application to a geo coder interface of the computing device” (Paragraph [0016], Paragraph [0026] and Paragraph [0033] (location-based applications executing on the mobile device use Calendar applications for geospatial lookup positioning information from the positioning device to provide relevant information to the user where the geospatial location entry may be a street address and/or may contain latitudinal and longitudinal coordinates)) 
“receiving, by the calendar application, from the geocoder interface, a handle configured for generating travel updates and a plurality of location data items associated with the location of the event from the geo coder interface” (Paragraph [0011], and Paragraph [0053] (a calendar application for receiving the location of a calendar entry, the travel-time calendar entry may be dynamically updated and the ETA agent may periodically submit pairs of geospatial locations to the server in order to receive an estimated travel time)).
Proulx does not EXPLICITLY discloses: causing, by the calendar application, a navigation application to provide travel updates generated based on the handle and the start time of the event; and receiving, from the navigation application, periodic travel updates including a time to leave for the location of the event generated by the navigation application using the handle; wherein the handle includes first location data corresponding to a street address corresponding to the event location;  and a set of second location data corresponding to at least two entry points of a plurality of set of entry points for entering a structure associated with the street address; and wherein the travel updates are generated based on the street address and the plurality of entry points.
However, Coughlin teaches:
 “causing, by the calendar application, a navigation application to provide travel updates generated based on the handle and the start time of the event” (Paragraph [0013], Paragraph [0070] and Paragraph [0077] (the calendar application communicates the location information for each appointment to a navigation application that is physically or logically distinct from the calendar application and based on the current location of the one or more participants, an updated travel time corresponding to the start time associated with the one or more participants traveling to the appointment is determined) )
 “and receiving, from the navigation application, periodic travel updates including a time to leave for the location of the event generated by the navigation application using the handle” (Paragraph [0013]  and Paragraph [0065] (the navigation system indicates that the travel conditions for the route of travel associated with the one or more participants traveling to the appointment are monitored and a change in travel conditions is detected for the route of travel associated with the one or more participants traveling to the appointment))
“wherein the handle includes first location data corresponding to a street address corresponding to the event location” (Paragraph [0057] (the calendar application presents to the user where the user identifies the geographic location may include a specific address associated with the point of interest)).
Also, Onishi teaches:
 “and a set of second location data corresponding to at least two entry points of a plurality of set of entry points for entering a structure associated with the street address” (Paragraph [0084], Paragraph [0085], Paragraph [0102] and Fig.6 (the navigation terminal requests the route search server to search for a route to a specific POI near a destination location where the destination location has a plurality of entry points and the route search server determines whether a plurality of entry points exist by making reference to the POI attribute information pertaining to the station (POI)))
“and wherein the travel updates are generated based on the street address and the plurality of entry points” (Paragraph [0030] and Paragraph [0083] (the route search server repeatedly searches to extract information on available routes from a departure location to each entry points to determine the shortest route to each entry point, transmits such information (travel updates) and the route search server determines whether there is a plurality of entry points to the POI (particular street address) making reference to the POI attribute information)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Proulx, Coughlin and Onishi for “causing, by the calendar application, a navigation application to provide travel updates generated based on the handle and the start time of the event; and receiving, from the navigation application, periodic travel updates including a time to leave for the location of the event generated by the navigation application using the handle; wherein the handle includes first location data corresponding to a street address corresponding to the event location;  and a set of second location data corresponding to at least two entry points of a plurality of set of entry points for entering a structure associated with the street address; and wherein the travel updates are generated based on the street address and the plurality of entry points” it reduces the user's burden in identifying a travel route through the geographic locations of the user's appointments (Coughlin, Paragraph [0052]) and in searching for available routes, the user may find that a particular station has a number of entry points and is thus accessible in a number of ways (Onishi, Paragraph [0020]). 
Therefore, it would have been obvious to combine Proulx, Coughlin and Onishi.

As per claim 2:
Proulx, Coughlin and Onishi teach the method as specified in the parent claim 1 above. 
Proulx further teaches:
“wherein the travel updates comprise a time to leave a current location of the device in order to get to the event location on time” (Paragraph [0057] (an updated travel time may be used to calculate a new start time for the the starting geospatial location and the ending geospatial location)).

As per claim 3:
Proulx, Coughlin and Onishi teach the method as specified in the parent claim 2 above. 
Proulx further teaches:
“wherein the travel updates further comprise at least one of traffic information and traffic incidents on a route from a current location of the device to the location of the event” (Paragraph [0042] and Paragraph [0057] (the server may obtain or receive traffic information from another service including  updated travel information as determined by the probes such as an accident or traffic congestion information)).

As per claim 5:
Proulx, Coughlin and Onishi teach the method as specified in the parent claim 1 above. 
Onishi further teaches:
“wherein the plurality of location data items in the handle comprises geographical coordinates of the event location” (Paragraph [0081] (the POI attribute information accumulated in the POI attribute information DB  accumulates location coordinates (latitude and longitude) and attribute information with respect to each POI)).

As per claim 6:
Proulx, Coughlin and Onishi teach the method as specified in the parent claim 5 above. 
Onishi further teaches:
“wherein the geographical coordinates of the event location comprise a latitude and a longitude associated with the event location” (Paragraph [0081] ((the POI attribute information accumulated in the POI attribute information DB  accumulates location coordinates (latitude and longitude))).

As per claim 8:
Proulx, Coughlin and Onishi teach the method as specified in the parent claim 1 above. 
Coughlin further teaches:
“sending, by the calendar application, a request for individual location data items to the navigation application” (Paragraph [0077] (the calendar application communicates the location information for each appointment to a navigation application that is physically or logically distinct from the calendar application))
“and receiving, by the calendar application, a set of location data items from the navigation application” (Paragraph [0077] (the navigation application, that it identifies to calendar application, the travel route and the travel time associated therewith)).
Proulx further teaches:
“wherein the set of location data items comprise a latitude and a longitude associated with the event location” (Paragraph [0033] wherein Proulx’s teachings of (the location field may contain a geospatial location entry which  may contain latitudinal and longitudinal coordinates)).

As per claim 9:
Proulx, Coughlin and Onishi teach the method as specified in the parent claim 8 above. 
Onishi further teaches:
“wherein the set of location data items comprises a plurality of entry points to the event location” (Paragraph [0003] (route searching for several destination locations or departure locations refers to route searching for certain locations having a number of possible entry points))).

As per claim 11:
Proulx, Coughlin and Onishi teach the method as specified in the parent claim 8 above. 
Proulx further teaches:
“wherein the set of location data items comprises at least one of a street address, a telephone number, a website, and hours of operation associated with the event location” (Paragraph [0033] (the location field may contain a geospatial location entry may be an address (e.g. a street address))).

As per claim 13:
Proulx, Coughlin and Onishi teach the method as specified in the parent claim 1 above. 
Onishi further teaches:
“wherein the handle items unambiguously identifies the location of the event” (Paragraph [0031] (searching for a route from a departure location to a point of interest (POI) nearest a destination location)).

As per claim 14:
Proulx, Coughlin and Onishi teach the method as specified in the parent claim 1 above. 
Proulx further teaches:
“wherein the handle is synchronized across a plurality of devices further comprising” (Paragraph [0037] (the like and the calendar events (e.g. items) may be synchronized with a calendar on a remote server further includes))
“based on the determination, obtaining a second instance of geographical coordinates of the event location that are distinct from the handle” (Paragraph [0033] (a GPS associated with the device may calculate and/or provide the coordinates (i.e. latitudinal and longitudinal coordinates) for a given address))
“synchronizing the second instance of geographical coordinates with the second computing device” (Paragraph [0018] and Paragraph [0037] (the mobile devices include wireless computing devices such as a smart phone, a personal digital assistant (PDA), and the like and the calendar events (e.g. items) may be synchronized with a calendar on a remote server further includes))
Also, Coughlin teaches:
“identifying, by the calendar application, that a second computing device of the plurality of computing devices cannot provide travel updates using the handle, wherein the handle includes a first instance of geographical coordinates of the event location” (Paragraph [0013], Paragraph [0070] and Paragraph [0077] (the calendar application communicates the location information for each appointment to a navigation application that is physically or logically distinct from the calendar application and based on the current location of the one or more participants, an updated travel time corresponding to the start time associated with the one or more participants traveling to the appointment is determined)).
Also, Onishi teaches
 “and causing the second computing device to provide travel updates using the second instance of geographical coordinates” (Paragraph [0030] (the route search server repeatedly searches to extract information on available routes from a departure location to each entry points to determine the shortest route to each entry point, transmits such information (travel updates))).

As per claim 15:
Proulx teaches:
“A non-transitory computer readable medium storing a program for determining a location of an event stored on a calendar application of a device” (Paragraph [0011] (a computer program may be stored in a computer readable storage medium for a calendar application for receiving the location of a calendar entry)) 
“the program executable by at least one processing unit, the program comprising sets of instructions for” (Paragraph [0011] (computer readable memory having instructions stored thereon to configure a processor for providing calendar notification information on a mobile device)) 
“sending, by the calendar application, a location string associated with the event from the calendar application to a geo coder interface of the computing device” (Paragraph [0016], Paragraph [0026] and Paragraph [0033] (location-based applications executing on the mobile device use Calendar applications for geospatial lookup positioning information from the positioning device to provide relevant information to the user where the geospatial location entry may be a street address and/or may contain latitudinal and longitudinal coordinates))  
“receiving, by the calendar application, from the geocoder interface, a handle configured for generating travel updates and a plurality of location data items associated with the location of the event from the geo coder interface” (Paragraph [0011], and Paragraph [0053] (a calendar application for receiving the location of a calendar entry, the travel-time calendar entry may be dynamically updated and the ETA agent may periodically submit pairs of geospatial locations to the server in order to receive an estimated travel time)).
Proulx does not EXPLICITLY discloses: causing, by the calendar application, a navigation application to provide travel updates generated based on the handle and the start time of the event; wherein the handle includes first location data corresponding to a street address corresponding to the event location;  and a set of second location data corresponding to at least two entry points of a plurality of set of entry points for entering a structure associated with the street address; and wherein the travel updates are generated based on the street address and the plurality of entry points; and receiving, from the navigation application, periodic travel updates including a time to leave for the location of the event generated by the navigation application using the handle.
However, Coughlin teaches:
 “causing, by the calendar application, a navigation application to provide travel updates generated based on the handle and the start time of the event” (Paragraph [0013], Paragraph [0070] and Paragraph [0077] (the calendar application communicates the location information for each appointment to a navigation application that is physically or logically distinct from the calendar application and based on the current location of the one or more participants, an updated travel time corresponding to the start time associated with the one or more participants traveling to the appointment is determined))
“wherein the handle includes first location data corresponding to a street address corresponding to the event location” (Paragraph [0057] (the calendar application presents to the user where the user identifies the geographic location may include a specific address associated with the point of interest))
 “and receiving, from the navigation application, periodic travel updates including a time to leave for the location of the event generated by the navigation application using the handle” (Paragraph [0013]  and Paragraph [0065] (the navigation system indicates that the travel conditions for the route of travel associated with the one or more participants traveling to the appointment are monitored and a change in travel conditions is detected for the route of travel associated with the one or more participants traveling to the appointment)).
Also, Onishi teaches:
 “and a set of second location data corresponding to at least two entry points of a plurality of set of entry points for entering a structure associated with the street address” (Paragraph [0084], Paragraph [0085], Paragraph [0102] and Fig.6 (the navigation terminal requests the route search server to search for a route to a specific POI near a destination location where the destination location has a plurality of entry points and the route search server determines whether a plurality of entry points exist by making reference to the POI attribute information pertaining to the station (POI)))
“and wherein the travel updates are generated based on the street address and the plurality of entry points” (Paragraph [0030] and Paragraph [0083] (the route search server repeatedly searches to extract information on available routes from a departure location to each entry points to determine the shortest route to each entry point, transmits such information (travel updates) and the route search server determines whether there is a plurality of entry points to the POI (particular street address) making reference to the POI attribute information)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Proulx, Coughlin and Onishi for “causing, by the calendar application, a navigation application to provide travel updates generated based on the handle and the start time of the event; wherein the handle includes first location data corresponding to a street address corresponding to the event location;  and a set of second location data corresponding to at least two entry points of a plurality of set of entry points for entering a structure associated with the street address; and wherein the travel updates are generated based on the street address and the plurality of entry points; and receiving, from the navigation application, periodic travel updates including a time to leave for the location of the event generated by the navigation application using the handle” it reduces the user's burden in identifying a travel route through the geographic locations of the user's appointments (Coughlin, Paragraph [0052]) and in searching for available routes, the user may find that a particular station has a number of entry points and is thus accessible in a number of ways (Onishi, Paragraph [0020]). 
Therefore, it would have been obvious to combine Proulx, Coughlin and Onishi.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 2 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 5 above.

As per claim 23:
Proulx teaches:
“A device comprising” (Paragraph [0011] (a mobile device comprising)) 
“a set of processing units” (Paragraph [0022] (the mobile device includes a microprocessor which controls general operation of the mobile device)) 
“and a non-transitory computer readable medium storing a program for determining a location of an event stored on a calendar application of a device” (Paragraph [0011] (a computer program may be stored in a computer readable storage medium for a calendar application for receiving the location of a calendar entry)) 
“the program executable by at least one processing unit, the program comprising sets of instructions for” (Paragraph [0078] (computer readable memory having instructions stored thereon to configure a processor for providing calendar notification information on a mobile device)) 
“sending, by the calendar application, a location string associated with the event from the calendar application to a geo coder interface of the computing device” (Paragraph [0016], Paragraph [0026] and Paragraph [0033] (location-based applications executing on the mobile device use Calendar applications for geospatial lookup positioning information from the positioning device to provide relevant information to the user where the geospatial location entry may be a street address and/or may contain latitudinal and longitudinal coordinates)) 
“receiving, by the calendar application, from the geocoder interface, a handle configured for generating travel updates and a plurality of location data items associated with the location of the event from the geo coder interface” (Paragraph [0011], and Paragraph [0053] (a calendar application for receiving the location of a calendar entry, the travel-time calendar entry may be dynamically updated and the ETA agent may periodically submit pairs of geospatial locations to the server in order to receive an estimated travel time)).
Proulx does not EXPLICITLY discloses: causing, by the calendar application, a navigation application to provide travel updates generated based on the handle and the start time of the event; wherein the handle includes first location data corresponding to a street address corresponding to the event location;  and a set of second location data corresponding to at least two entry points of a plurality of set of entry points for entering a structure associated with the street address; and wherein the travel updates are generated based on the street address and the plurality of entry points; and receiving, from the navigation application, periodic travel updates including a time to leave for the location of the event generated by the navigation application using the handle.
However, Coughlin teaches:
 “causing, by the calendar application, a navigation application to provide travel updates generated based on the handle and the start time of the event” (Paragraph [0013], Paragraph [0070] and Paragraph [0077] (the calendar application communicates the location information for each appointment to a navigation application that is physically or logically distinct from the calendar application and based on the current location of the one or more participants, an updated travel time corresponding to the start time associated with the one or more participants traveling to the appointment is determined))
“wherein the handle includes first location data corresponding to a street address corresponding to the event location” (Paragraph [0057] (the calendar application presents to the user where the user identifies the geographic location may include a specific address associated with the point of interest))
 “and receiving, from the navigation application, periodic travel updates including a time to leave for the location of the event generated by the navigation application using the handle” (Paragraph [0013]  and Paragraph [0065] (the navigation system indicates that the travel conditions for the route of travel associated with the one or more participants traveling to the appointment are monitored and a change in travel conditions is detected for the route of travel associated with the one or more participants traveling to the appointment)).
Also, Onishi teaches:
 “and a set of second location data corresponding to at least two entry points of a plurality of set of entry points for entering a structure associated with the street address” (Paragraph [0084], Paragraph [0085], Paragraph [0102] and Fig.6 (the navigation terminal requests the route search server to search for a route to a specific POI near a destination location where the destination location has a plurality of entry points and the route search server determines whether a plurality of entry points exist by making reference to the POI attribute information pertaining to the station (POI)))
“and wherein the travel updates are generated based on the street address and the plurality of entry points” (Paragraph [0030] and Paragraph [0083] (the route search server repeatedly searches to extract information on available routes from a departure location to each entry points to determine the shortest route to each entry point, transmits such information (travel updates) and the route search server determines whether there is a plurality of entry points to the POI (particular street address) making reference to the POI attribute information)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Proulx, Coughlin and Onishi for “causing, by the calendar application, a navigation application to provide travel updates generated based on the handle and the start time of the event; wherein the handle includes first location data corresponding to a street address corresponding to the event location;  and a set of second location data corresponding to at least two entry points of a plurality of set of entry points for entering a structure associated with the street address; and wherein the travel updates are generated based on the street address and the plurality of entry points; and receiving, from the navigation application, periodic travel updates including a time to leave for the location of the event generated by the navigation application using the handle” it reduces the user's burden in identifying a travel route through the geographic locations of the user's appointments (Coughlin, Paragraph [0052]) and in searching for available routes, the user may find that a particular station has a number of entry points and is thus accessible in a number of ways (Onishi, Paragraph [0020]). 
Therefore, it would have been obvious to combine Proulx, Coughlin and Onishi.

As per claim 24, the claim is rejected based upon the same rationale given for the parent claim 23 and the claim 2 above.

As per claim 31:
Proulx, Coughlin and Onishi teach the method as specified in the parent claim 1 above. 
Onishi further teaches:
 “wherein the street address corresponds to one or more of a building, a park, and a stadium” (Paragraph [0003] (route searching for several destination locations refers to route searching for certain locations having a number of entry points, such as a theme park, an event site, or a station of a vehicular means of transportation)).

As per claim 32:
Proulx, Coughlin and Onishi teach the method as specified in the parent claim 1 above. 
Onishi further teaches:
 “wherein the plurality of entry points includes one or more entry point locations to a region that encompasses the event location” (Paragraph [0036] (users may request for information guide on access to a theme park or an EXPO venue having a plurality of entry points)).

As per claim 33:
Proulx, Coughlin and Onishi teach the method as specified in the parent claim 1 above. 
Coughlin further teaches:
 “causing, by the calendar application, the navigation application to provide a first travel update that is generated based on a first entry point of the at least two entry points” (Paragraph [0013], Paragraph [0070] and Paragraph [0077] (the calendar application communicates the location information for each appointment to a navigation application that is physically or logically distinct from the calendar application and based on the current location of the one or more participants, an updated travel time corresponding to the start time associated with the one or more participants traveling to the appointment is determined))
“wherein the first entry point corresponds to a first geographical location for entering the structure at the street address, the first travel update including a first time to leave to reach a first destination corresponding to the first entry point” (Paragraph [0083] and Paragraph [0104] (when the navigation terminal makes a request to search for a route to a specific theme park or an event site as a destination location, the route search server determines whether there is a plurality of entry points to the theme park or the event site, if a route leading to an entry point is the shortest distance then it is possible to provide one of the entry points and the route to the destination location for the navigation terminal  through a one-time route search))
“and causing, by the calendar application, the navigation application to provide a second travel update that is generated based on a second entry point of the at least two entry points” (Paragraph [0013], Paragraph [0070] and Paragraph [0077] (the calendar application communicates the location information for each appointment to a navigation application that is physically or logically distinct from the calendar application and based on the current location of the one or more participants, an updated travel time corresponding to the start time associated with the one or more participants traveling to the appointment is determined))
“wherein the second entry point corresponds to a second geographical location for entering the structure at the street address, the second travel update including a second time to leave to reach a second destination corresponding to the second entry point” (Paragraph [0083] and Paragraph [0104] (when the navigation terminal makes a request to search for a route to a specific theme park or an event site as a destination location, the route search server determines whether there is a plurality of entry points to the theme park or the event site, if a route leading to an entry point is the shortest distance then it is possible to provide one of the entry points and the route to the destination location for the navigation terminal  through a one-time route search))
“wherein the first geographical location is distinct from the second geographical location” (Paragraph [0105] and Fig. 7 (it is possible to search for routes to destination locations having a plurality of entry points or POIs and there are plurality of entry points G1 to G5 (where G1 and G5 are distinct points) in a POI such as a theme park in the destination location)).

Claim 4, 10, 12 and 28 are rejected as being unpatentable over Proulx et al (US PGPUB 20110195727) in view of Coughlin et al (US PGPUB 20140114571) and in further view of Onishi et al (US PGPUB 20060241857) and Koch et al (US PGPUB 20100146397). 

As per claim 4:
Proulx, Coughlin and Onishi teach the method as specified in the parent claim 1 above. 
Proulx, Coughlin and Onishi do not EXPLICITLY discloses: wherein the handle is a binary large object (blob) comprising data.
However, Koch teaches:
 “wherein the handle is a binary large object (blob) comprising data” (Paragraph [0015] (identify an explicitly geo-located object (GLOB) within the set of objects where the explicitly geo-located object has a location and relationship is determined between the explicit GLOB and the remaining objects)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Proulx, Coughlin, Onishi and Koch for “wherein the handle is a binary large object (blob) comprising data” as an object that has an associated geocode is referred to as a geo-located object, or the GLOB is a piece of information tagged with the geographic location of the content of the information (Koch, Paragraph [0046]). 
Therefore, it would have been obvious to combine Proulx, Coughlin, Onishi and Koch.

As per claim 10:
Proulx, Coughlin and Onishi teach the method as specified in the parent claim 8 above. 
Proulx, Coughlin and Onishi do not EXPLICITLY discloses: wherein the set of location data items comprises a set of photos associated with the event location.
However, Koch teaches:
 “wherein the set of location data items comprises a set of photos associated with the event location” (Paragraph [0009] (geocoded information is a geocoded photo where the geocoded photo is an image that is associated with a geographical location and also can be associated to geographic coordinates such as latitude and longitude or a physical address)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Proulx, Coughlin, Onishi and Koch for “wherein the set of location data items comprises a set of photos associated with the event location” as a user might group together a collection of photographs that were taken around the same time frame as a particular event (Koch, Paragraph [0051]). 
Therefore, it would have been obvious to combine Proulx, Coughlin, Onishi and Koch.

As per claim 12:
Proulx, Coughlin and Onishi teach the method as specified in the parent claim 8 above. 
Proulx, Coughlin and Onishi do not EXPLICITLY discloses: wherein the set of location data items comprises at least one of a set of reviews, a business category, and a set of applications associated with the event location.
However, Koch teaches:
“wherein the set of location data items comprises at least one of a set of reviews, a business category, and a set of applications associated with the event location” (Paragraph [0129] (attention has been directed to the software modules that collect geocodes and content from multiple sources, and combines the content and geocodes to produce GLOB Data Sheets)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Proulx, Coughlin, Onishi and Koch for “wherein the set of location data items comprises at least one of a set of reviews, a business category, and a set of applications associated with the event location” as this does not require transferring all locally generated GLOB content to a remote server, and there is less storage required on the remote servers (Koch, Paragraph [0128]). 
Therefore, it would have been obvious to combine Proulx, Coughlin, Onishi and Koch.

As per claim 28:
Proulx, Coughlin and Onishi teach the device as specified in the parent claim 23 above. 
Proulx further teaches:
“wherein the set of location data items comprise atleast one of (i) a latitude and a longitude associated with the event location” (Paragraph [0033] (the location field may contain a geospatial location entry which  may contain latitudinal and longitudinal coordinates))
 “(iv) a street address” (Paragraph [0033] (the location field may contain a geospatial location entry may be an address (e.g. a street address)))
“(v) a set of telephone numbers associated with the event location” (Paragraph [0020] (a cellular telephone with data messaging capabilities)).
Also Onishi further teaches:
“(ii) the plurality of entry points to the event location” (Paragraph [0036] (plurality of entry points, or for access to certain POI))		 
“(iii) a set of photos associated with the event location” (Paragraph [0040] (the interactivity may approximate the manner in which users can currently add layers (e.g., for street names, geocoded photos, and the like))
 “(vii) hours of operation associated with the event location” (Paragraph [0032]  (timetable data and operating data)).
Proulx, Coughlin and Onishi do not EXPLICITLY discloses: (iii) a set of photos associated with the event location;  wherein the set of location data items comprises at least one of a set of reviews, a business category, and a set of applications associated with the event location.
However, Koch teaches:
“(iii) a set of photos associated with the event location” (Paragraph [0009] (the geocoded photo is an image that is associated with a geographical location))
“(x) a set of applications associated with the event location” (Paragraph [0129] (attention has been directed to the software modules that collect geocodes and content from multiple sources, and combines the content and geocodes to produce GLOB Data Sheets)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Proulx, Coughlin, Onishi and Koch for “wherein the set of location data items comprises at least one of a set of reviews, a business category, and a set of applications associated with the event location” as this does not require transferring all locally generated GLOB content to a remote server, and there is less storage required on the remote servers (Koch, Paragraph [0128]). 
Therefore, it would have been obvious to combine Proulx, Coughlin, Onishi and Koch.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andersen Jesper, (US PGPUB 20160003637), a data processing method provides an improvement in personal tracking and comprises, using a server computer, obtaining a plurality of personal calendar records, wherein each of the calendar records comprises a location value specifying a geographical location of an event, and a start time value specifying a start time of an event at the location; using the server computer, obtaining a plurality of present location updates, wherein each of the present location updates comprises a geo-location value indicating a then-current location of a computing device; using the server computer, creating and storing polygon data that defines a polygon in geographical space that contains a final set of the plurality of location values.
Ngo et al, (US PGPUB 20140074873), A computer-implemented place-recognition method comprises searching text for a place-indicating text string (word or character), identifying a place reference from the text based on the place-indicating text string, and looking up the place reference in a place database to determine if the place reference corresponds to a place for which place data is stored in the place database. If the place is already in the database, a menu of user-selectable actions may be presented. If the place is not in the database, the device may ask the user whether the place should be added to the database.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is(571)272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163